Title: From Thomas Jefferson to George Washington, 18 May 1793
From: Jefferson, Thomas
To: Washington, George



May 18. 93.

Th: Jefferson has the honor to inform the President that having, from a slight expression of Mr. Genet’s yesterday, doubted whether he did not chuse to wait upon the President separately from Mr. Ternant, he called on the latter yesterday evening, but he was not at home. He called again this morning, and left it to himself and Mr. Genet to come together or separately as they should chuse. Ternant now writes that he will wait on the President precisely a quarter before two, consequently separately from Mr. Genet.
